 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       GRACIELA SANCHEZ,                             No. 2:20-cv-01436 TLN AC
12                       Plaintiff,
13            v.                                       ORDER
14       ABBOTT LABORATORIES,
15                       Defendant.
16

17           This case is before the court on plaintiff’s three motions to compel (ECF Nos. 33, 34, 35),

18   each of which is briefed in a separate joint statement (ECF Nos. 46, 47, 48). These motions

19   collectively present approximately 70 pages of briefing, exclusive of voluminous exhibits. They

20   turn on a common question regarding the scope of pre-certification discovery in this putative

21   class action: whether plaintiff’s pre-certification discovery regarding the alleged wage and hour

22   violations (see First Amended Complaint, ECF No. 22) should (1) be limited to the same job

23   position at the same corporate division/location as plaintiff’s own employment (Abbot Nutrition

24   division of Abbot Laboratories in Fairfield, CA), or (2) include all hourly-paid or non-exempt

25   California employees of the named defendant Abbott Laboratories. ECF No. 45 at 8-13, ECF No.

26   47 at 1-3, ECF No. 25 at 1-4.1

27
     1
       Defendant argues that plaintiff’s multiple motions are improper, and that plaintiff has not
28   exhausted meet and confer efforts in good faith. ECF No. 47 at 21. The court agrees that the rush
                                                       1
 1           This common underlying question could have been resolved via an informal discovery
 2   call. The parties are reminded to review the undersigned’s “Standing Orders” posted on the court
 3   webpage (http://www.caed.uscourts.gov/caednew/index.cfm/judges/all-judges/united-states-
 4   magistrate-judge-allison-claire-ac/). Early resolution of discovery disputes outside the formal
 5   Local Rule 251 procedures, via informal phone conference, is encouraged for discrete discovery
 6   disputes or general guidance. Additional information is available on the court’s website linked
 7   above. Alternatively, the issue could have been presented in a single motion. Although plaintiff
 8   chose to proceed with three separate motions and extensive briefing, the court finds that the
 9   interest of judicial economy dictates a simple ruling on the central issue that cuts through all three
10   motions: the scope of pre-certification discovery.
11           Plaintiff’s motions to compel are granted in part, insofar as the scope of pre-trial discovery
12   will be limited to include all hourly non-exempt employees of Abbot Foods (not limited to
13   plaintiff’s exact job title) that worked in the Fairfield, CA location. To the extent plaintiff or
14   defendant believes there are other issues presented in the motions that are not resolved by this
15   conclusion, the motions are denied without prejudice subject to the parties’ further meet and
16   confer effort in light of this order. The rule in federal court is that the scope of pre-certification
17   discovery lies within the court’s discretion. Vinole v. Countrywide Home Loans, Inc., 571 F.3d
18   935, 942 (9th Cir. 2009). Plaintiffs bear the burden of either making a prima facie showing that
19   Rule 23 class action requirements are satisfied or that discovery is likely to produce substantiation
20   of the class allegations. Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985). The parties
21   do not appear to dispute that some level of pre-certification discovery is appropriate in this case.
22           In wage and hour class actions, a plaintiff seeking to expand pre-certification discovery
23   into locations beyond that in which the plaintiff personally works or worked must produce some
24   evidence that indicates company-wide violations. Nguyen v. Baxter Healthcare Corp., 275
25   F.R.D. 503, 508 (N.D. Cal. 2011). Courts in this circuit have consistently ruled that the crux of
26

27   to multiple motions to compel was improper. It is clear, however, that the parties have reached an
     impasse as to the scope of pre-certification discovery. Other issues mentioned within the briefing
28   require additional meet and confer, with this order in mind, and are not addressed herein.
                                                        2
 1   this fact-intensive inquiry is whether the plaintiff is able to present evidence of a company-wide
 2   policy or practice that is unlawful; if plaintiff cannot provide such evidence, company-wide
 3   discovery is unreasonably broad, unduly burdensome, and not relevant to certification of a class
 4   common to the plaintiff. See id.; Martinet v. Spherion Atl. Enters., LLC, No. 07-cv-2178 W
 5   (AJB), 2008 WL 2557490, at *1, 2008 U.S. Dist. LEXIS 48113, at *6 (S.D. Cal. June 23, 2008).
 6   Here, defendant argues that plaintiff worked for Abbot Nutrition in Fairfield, California, a distinct
 7   division of Abbot Laboratories. ECF No. 48 at 16. Defendant asserts plaintiff has not presented
 8   evidence of company-wide violation to justify company-wide pre-certification discovery.
 9          Though plaintiff argues that defendant’s contention regarding the lack of evidence of
10   company-wide violations is “ludicrous,” the undersigned cannot find in the briefing or exhibits
11   any evidence submitted by plaintiff that does, in fact, indicate company-wide violations. ECF
12   No. 48 at 12. The examples plaintiff provides—presumably the clearest evidence she has to
13   offer—are allegations that (1) defendant, at least for some time, failed to maintain timeclocks at
14   the employee entrance of the Fairfield building so that employees were required to enter the plant,
15   sanitize, and don their uniforms before clocking in (ECF No. 47-4 (plaintiff’s deposition) pp.
16   50:1-1 ); (2) defendant paid bonuses to plaintiff without calculating them into the regular rate of
17   pay for purposes of overtime compensation (ECF No. 46-5 at 2 (plaintiff’s paystub)); (3)
18   defendant maintained a rounding policy to a tenth of an hour for pay, resulting in underpayment
19   (ECF No. 46-5 and 46-6); and (4) defendant communicated with plaintiff and other putative class
20   members off-the-clock on their personal phones for purposes of scheduling and obtaining work
21   updates without reimbursing employees (ECF No.47-4 pp. 52:6-53-13, 54:4-15). Plaintiff argues
22   that donning/doffing off the clock due to the physical location of the clock impacted all hourly
23   employees at her work site. ECF No. 48 at 12-13. The court agrees this would likely be the case.
24   However, the court disagrees that this building-specific issue necessarily implicates the entire
25   company. Nor does the court agree with plaintiff’s assertion that the timekeeping issues are
26   company-wide on the ground that the company uses the same timekeeping software for all
27   employees; plaintiff presents no evidence to support this assertion. Based on the evidence
28   presented by plaintiff, pre-certification discovery going to the entire company would be over-
                                                        3
 1   broad and unduly burdensome.
 2         In light of the foregoing, the court ORDERS as follows:
 3             1. Plaintiff’s motions to compel (ECF Nos. 33, 34, 35) are GRANTED in part,
 4                insofar the scope of plaintiff’s pre-certification discovery shall include all
 5                hourly/non-exempt employees of Abbot Foods (not limited to plaintiff’s exact job
 6                title) that worked in the Fairfield, CA location. The motions are otherwise
 7                DENIED without prejudice.
 8             2. Each party shall bear its own fees and costs with respect to these motions, though
 9                the parties are cautioned that if future discovery motions are brought without
10                adequate attempts to meet and confer the court will not hesitate to impose
11                sanctions.
12   DATED: July 6, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
